Citation Nr: 0410590	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

 1.  Entitlement to an initial disability evaluation in excess of 
40 percent for a low back disability to include residuals of a 
lumbar laminectomy and fusion.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a right hipbone graft with 
degenerative joint disease.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for right leg sciatica.

4.  Entitlement to an initial compensable disability evaluation 
for sinus disease, variously diagnosed as rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to October 2002.

This case comes to the Board of Veterans' Appeals (Board) by means 
of a December 2002 rating decision rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that assigned initial disability evaluations for the 
veteran's low back disability, right hip disability, right leg 
sciatica, and sinus disease, after granting service connection for 
these disabilities.  

During the course of this appeal, the RO issued an April 2003 
action that awarded higher initial disability evaluations for the 
veteran's low back and right hip disabilities.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal of the initial disability 
ratings assigned for his service-connected low back and right hip 
disabilities remains open.

In April 2003, the veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based On Unemployability.  
This matter is referred to the RO for further action, if required.



REMAND

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present appeal.  

The Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  Also, 
VA is required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the veteran submitted a statement in August 2002 indicating 
that he understood VA's "duty to assist" and his obligation to 
prosecute his claim, the evidence does not show that the RO 
informed the veteran of the information and evidence necessary to 
substantiate his claims.  On the contrary, the evidence does not 
show that the RO made any attempt to comply with the duty to 
notify provisions contained in the VCAA.  

The Board notes that the VA's General Counsel has recently held 
that the notification requirements of the VCAA and the regulations 
implementing it are not applicable to downstream issues, such as 
disagreement with the initial evaluation of a service-connected 
condition.  See VAOPGCPREC 8-2003 (Dec.  22, 2003).  However, this 
holding was predicated on VA having properly notified the claimant 
of the information and evidence necessary to substantiate an 
original claim, such as an original claim for service connection.  
In this case, the evidence shows no attempt to comply with the 
VCAA notice requirements in the context of the veteran's original 
claim for service connection.  Accordingly, on remand, the RO 
should ensure compliance with the VCAA and its implementing 
regulations.  

In his notice of disagreement dated in December 2002 the veteran 
referenced treatment from Dr. Kenneth Oswalt at the Cape Fear Pain 
Management Center and Dr. Rauck at Piedmont Anesthesia & Pain 
Consultants.  While records from Dr. Oswalt dating prior to the 
veteran's separation from active duty are associated with the 
claims folder, records subsequent to the veteran's release from 
active duty are not presently of record.  Similarly, records from 
Dr. Rauck are not presently associated with the claims folder.  
Additionally, the veteran indicated on his April 2003 VA From 21-
8940 that he had been under a doctor's care and/or hospitalized 
within the past 12 months for his low back and sciatica.  At that 
time, he submitted a statement identifying sources of medical 
treatment.  Although additional records pertaining to treatment of 
the veteran's low back were associated with the claims folder 
after the case was forwarded to the Board, it appears that 
additional pertinent records are available.  

With respect to the veteran's claim for a higher evaluation for 
his low back disability, there have been significant changes in 
the pertinent rating criteria during the course of this appeal.  
The criteria for evaluating intervertebral disc syndrome contained 
in Diagnostic Code 5293 were amended effective from September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  In 
addition, the criteria for evaluating diseases and injuries of the 
spine were amended effective September 26, 2003.  See 68 Fed Reg. 
51454-51458 (August 27, 2003).  The record does not show that the 
RO has considered these amendments to the Rating Schedule.
 
In light of these circumstances, this case is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  The RO should provide the veteran with the notice required 
under the VCAA and the implementing regulations, to include notice 
that he should submit any pertinent evidence in his possession and 
provide the names and addresses of all medical care providers who 
have treated the veteran for his low back, right hip, right leg 
sciatica, and/or sinus disabilities since separation from active 
duty.  

2.  The RO should attempt to obtain any pertinent evidence 
identified but not provided by the veteran.  In particular, the RO 
should attempt to obtain complete post service medical records 
from Dr. Kenneth Oswalt and Dr. Rauck.  If the RO is unsuccessful 
in obtaining any pertinent evidence identified by the veteran, the 
RO should so inform the veteran and his representative and request 
them to provide the outstanding evidence.

3.  The RO should then make arrangements for the veteran to be 
afforded VA examinations to determine the current degree of 
severity of the disabilities at issue.  The claims folder must be 
made available to the examiners for review.  The RO must ensure 
that all information required for rating purposes is provided by 
the examiners.  

4.  Then, the RO should ensure that all requested development has 
been conducted and completed in full.  If any development is 
incomplete, appropriate corrective action is to be implemented.  

5.  Then, the RO should readjudicate the issues on appeal on a de 
novo basis.  When adjudicating the veteran's claim for a higher 
evaluation for his low back disability, the RO must consider the 
changes in the pertinent rating criteria.  In particular, the RO 
should consider the changes in the schedule for rating spinal 
disabilities and injuries effective in September 2002 and 
September 2003.  If the benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran and his 
representative an appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



